Citation Nr: 0914034	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating higher than 10 percent for a low back 
disability, degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from October 1946 to 
February 1948, from August 1950 to January 1951, from June 
1951 to October 1952, and from February 1953 to February 
1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

As support for his claim, the Veteran testified at a 
videoconference hearing in March 2009 before the undersigned 
Veterans Law Judge of the Board.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

During his recent March 2009 videoconference hearing, the 
Veteran indicated that his primary care provider is a private 
physician, N. C.  And as for treatment he had received from 
this and other doctors, the Veteran testified that this 
doctor had treated him mainly for his diabetes (also 
mentioning treatment since 2007 for a malignant, cancerous 
tumor on his kidney that had to be removed).  But aside from 
that, the Veteran added that this doctor also had treated his 
low back disability at issue in this appeal.  The records of 
this treatment, however, are not in the claims file for 
consideration and must be obtained before deciding this 
appeal.  See 38 C.F.R. § 3.159(c)(1); Olson v. Principi, 
3 Vet. App. 480, 483 (1992).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a release form (VA 
Form 21-4142) authorizing VA to obtain 
his confidential medical treatment 
records from Dr. N. C., his primary care 
provider.  And with this authorization, 
obtain these additional records.  If 
attempts to obtain these records are 
unsuccessful, and further attempts to 
obtain them would be futile, then 
document this in the file and notify the 
Veteran in accordance with 
38 C.F.R. § 3.159(c)(1).

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




